DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meganathan et al. U.S. PGPub 2019/0196526.
Regarding claims 1 and 14, Meganathan discloses a controller for a building, the controller comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: parsing a computer-aided design (CAD) file or a building information model (BIM) file for the building to identify building equipment that operates to affect a variable state or condition of a zone of the building (e.g. pg. 1, ¶18-19; pg. 2, ¶22, 24 and 27; pg. 3, ¶49; pg. 4, ¶66; Fig. 8-14); generating one or more zone models describing one or more control relationships between the building equipment and the variable state or condition of the zone (e.g. optimization algorithm) based on the CAD file or the BIM file (e.g. pg. 1, ¶18-19; pg. 2, ¶22, 24 and 27; pg. 3, ¶49; pg. 4, ¶66; Fig. 8-14); and using the one or more zone models to perform a model-based operation for the building equipment (e.g. pg. 1, ¶18-19; pg. 2, ¶22, 24 and 27; pg. 3, ¶49; pg. 4, ¶66; Fig. 8-14). . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meganathan as applied to the claims above, and further in view of Martin et al. U.S. PGPub 2008/0120069.
Meganathan discloses predicting thermal dynamics of a zone via heat maps, but does not explicitly disclose predicting thermal dynamics by identifying material type of an object or wall in the zone.
 	Martin discloses identifying a type of material contained within one or more walls of the zone or within objects inside the zone based on the CAD file or the BIM file, wherein the thermal resistance or the thermal capacitance are predicted based on the type of material (e.g. pg. 2, ¶25). 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to predict thermal dynamics of a zone for a user. One of ordinary skill in the art would have been motivated to do this since it allows for a more accurate prediction of thermal dynamics when material type in the zone is taken in account.
 	Therefore, it would have been obvious to modify Meganathan with Martin to obtain the invention as specified in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
August 14, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116